IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                      July 23, 2008
                                     No. 08-30028
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


LORI BRUNO-PONTHIER
                                                                       Plaintiff-Appellant
v.
UNITED PARCEL SERVICE
                                                                     Defendant-Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                  (3:06-CV-31)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Lori Bruno-Ponthier asks us to reverse the district

court’s summary-judgment dismissal of her sexual harassment and

retaliation claims filed under Title VII of the Civil Rights Act (“Title VII”)

against her former employer, Defendant-Appellee United Parcel Service

(“UPS”). Bruno-Ponthier further contends that the district court erred in

declining to exercise supplemental jurisdiction over her state law-based



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                       No. 08-30028

sexual harassment and retaliation claims.

       We have reviewed the record on appeal and the law applicable thereto

as set forth in the appellate briefs of the parties and the rulings of the district

court. As a result of our review, we are convinced that the district court

properly granted UPS’s motion for summary judgment on Bruno-Ponthier’s

Title VII claims.        First, Bruno-Ponthier’s sexual harassment claim fails

because she has not shown that there is a genuine issue of material fact as to

whether the reported conduct at UPS was sufficiently “severe or pervasive” to

reach the level of actionable sexual harassment.1 Second, Bruno-Ponthier’s

retaliation claim fails because, inter alia, no causal connection was

demonstrated between Bruno-Ponthier’s discharge and her allegations of

sexual harassment. Indeed, the supervisor who terminated Bruno-Ponthier’s

employment had no knowledge of her sexual harassment complaints. Bruno-

Ponthier was fired because of her history of absenteeism and the fact that she

had left her job without excuse during the middle of a shift. She has failed to

show any signs of pretext in the asserted reasons for her firing.

       We are also convinced that the district court did not err in declining to



       1
         Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (“For sexual harassment
to be actionable, it must be sufficiently severe or pervasive to alter the conditions of [the
victim’s] employment and create an abusive working environment.”) (internal quotations
omitted).

                                               2
                                   No. 08-30028

exercise jurisdiction over Bruno-Ponthier’s state law claims. Under 28 U.S.C.

§ 1367, “[t]he district courts may decline to exercise supplemental jurisdiction

. . . if . . . the district court has dismissed all claims over which it has original

jurisdiction.”2    The district court clearly had the discretion to decline to

exercise supplemental jurisdiction over Bruno-Ponthier’s state law claims

because it dismissed all federal claims over which it had original jurisdiction,

viz., her Title VII claims.

      The judgment of the district court is, in all respects, AFFIRMED.




      2
          Emphasis added.

                                         3